Case: 12-51234       Document: 00512345993         Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2013
                                     No. 12-51234
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ANTONIO RAMIREZ, also known as Jose Ramirez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-2256-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jose Antonio Ramirez pleaded guilty to illegal reentry after deportation
in violation of 8 U.S.C. § 1326 and was sentenced to 71 months of imprisonment
and three years of supervised release. Ramirez challenges the substantive
reasonableness of his sentence, arguing that his sentence is unreasonable
because it is greater than necessary to achieve the sentencing goals of 18 U.S.C.
§ 3553(a). He argues that the guidelines range overstated the seriousness of the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51234     Document: 00512345993      Page: 2    Date Filed: 08/19/2013

                                  No. 12-51234

offense, which was essentially a trespass, and failed to account for his benign
motive for reentering to be with his family.
      Because Ramirez did not make any objections to his sentence or argue in
the district court that his sentence was unreasonable, his arguments are
reviewable only for plain error. See Puckett v. United States, 556 U.S. 129, 134-
35 (2009); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007)
(requiring objection to substantive unreasonableness of sentence to preserve
error). To show plain error, the appellant must show a forfeited error that is
clear or obvious and that affects his substantial rights. Puckett, 556 U.S. at 135.
If the appellant makes such a showing, we have the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id. at 135.
      We have previously rejected the argument that illegal reentry is merely
a trespass offense that is treated too harshly under U.S.S.G. § 2L1.2. See United
States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). The district court
heard the arguments of Ramirez’s counsel concerning his reasons for reentering
the United States before imposing a sentence within the advisory guidelines
range.    The district court considered Ramirez’s personal history and
characteristics and the other statutory sentencing factors in § 3553(a), in
particular Ramirez’s criminal history of robbery offenses, prior to imposing a
sentence within the Guidelines. The within-guidelines sentence is entitled to a
presumption of reasonableness. See Rita v. United States, 551 U.S. 338, 347
(2007). Ramirez’s argument concerning his benign motive for reentry to be with
his family fails to rebut that presumption. See United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008). Ramirez has not shown that the district
court’s imposition of a within-guidelines sentence of 71 months constituted plain
error. See Peltier, 505 F.3d at 391-92. Accordingly, the judgment of the district
court is AFFIRMED.



                                         2